Order entered March 2, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01553-CV

                        PHYLLIS SLICKER, Appellant

                                        V.

      WILLIAM SLICKER AND LESLIE G. MARTIN, P.C., Appellees

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-15742

                                     ORDER

      The reporter’s record in this case has not been filed. By letter dated January

27, 2020, we informed appellant the court reporter notified us that the reporter’s

record had not been filed because appellant had not (1) requested the record; or (2)

paid for or made arrangements to pay for the record. We directed appellant to

provide the Court with written verification showing the reporter’s record had been

requested and that appellant had paid for or made arrangements to pay for the

record or had been found entitled to proceed without payment of costs. We
cautioned appellant that failure to provide the required documentation within ten

days might result in the appeal being ordered submitted without the reporter’s

record.   To date, appellant has not provided the required documentation nor

otherwise corresponded with the Court regarding the status of the reporter’s record.

Accordingly, we ORDER this appeal submitted without a reporter’s record.

      Appellant’s brief is due THIRTY DAYS from the date of this order.


                                             /s/   KEN MOLBERG
                                                   JUSTICE